Case 1l-21-40295-nnl Docl Filed O2/Os/zl Entered O4/O0di41 Lciocice

Fill in this information to identify the case:

 

| United States Bankruptcy Court for the:

| =
- ff District of Ni |

(State)

Case number (if known): 1-19 —\90° 1¢ ) ~C€Chapter | |

(2 Check if this is an
amended filing

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.

04/20

1. Debtor's name ~)K- A Jamarca Auenue LUC

2. All other names debtor used

 

in the last 8 years

 

Include any assumed names,

 

trade names, and doing business

 

as names

 

3. Debtor’s federal Employer @ O- >) S \ 5 L (plo

Identification Number (EIN)

 

 

 

 

‘4. Debtor’s address : Principal place of business Mailing address, if different from principal place
of business
wy ~ . . ,
16-19 DJamoaica Avenvé
Number Street Number Street
P.O. Box

Iniear\havien NN 1472)

City State ZIP Code City

 

Stale ZIP Code

Location of principal assets, if different from

 

 

 

‘ . principal place of business
Queens Coonty
County
Number Street
City State ZIP Code

 

5. Debtor’s website (URL)

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 1l-21-40295-nnl Docl Filed O2/Os/zl Entered O4/O0di41 Lciocice

Debtor 1é-\4 14, —SCuy 4 mduCca Pwenve LL C Case number (if knawn) \- \q - YVvO VG ~ CCce

6. Type of debtor

7. Describe debtor's business

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

A debtor who is a “small business
debtor” must check the first sub-
box. A debtor as defined in

§ 1182(1) who elects to proceed
under subchapter V of chapter 11
(whether or not the debtor is a
“small business debtor”) must
check the second sub-box.

Official Form 201

_.OChapter12 0

Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
L) Partnership (excluding LLP)
CU) other. Specify:

 

A. Check one:

(J Health Care Business (as defined in 11 U.S.C. § 101(27A))
&Snaie Assel Real Estate (as defined in 11 U.S.C. § 101(51B))
C) Railroad (as defined in 11 U.S.C, § 101(44))

CQ] Stockbroker (as defined in 11 U.S.C. § 101(53A))

) Commodity Broker (as defined in 11 U.S.C. § 101(6))

QO) Clearing Bank (as defined in 11 U.S.C. § 781(3))

L) None of the above

B. Check all that apply:

Q) Tax-exempt entity (as described in 26 U.S.C. § 501)

U) investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

CI Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

C. NAICS (North American industry Classification System) 4-digit code that best describes debtor. See
htto//www.uscourts.qov/four-digit-national-association-naics-codes .

 

 

Check one:

) Chapter 7
(J Chapter 9

hapter 11. — that apply:

. he debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
aggregate noncontingent liquidated debts (excluding debts owed to insiders or
affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
recent balance sheet, statement of operations, cash-flow statement, and federal

income tax retum or if any of these documents do not exist, follow the procedure in
11 U.S.C. § 1116(1)(B).

LJ The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
less than $7,500,000, and it chooses to proceed under Subchapter V of
Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
statement of operations, cash-flow statement, and federal income tax return, or if
any of these documents do not exist, follow the procedure in 11 U.S.C.

§ 1116(1)(B).

LJ A plan is being filed with this petition.

C) Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

() The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

CJ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
12b-2.

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 1l-21-40295-nnl Docl Filed O2/Os/zl Entered O4/0di2414 Lciodice

Debtor “| t - \4 Jayne { CO. Anien Ve LLC Case number cea 1A 7 4 WO 7 &) ; CEC

Nani

9. Were prior bankruptcy cases [J No

ps ee ea Ve. District EOS eM) When | 0] 7 bor gq Case number \ =~ \O ~ U LoD | am CEC
MM/ DD/YYYY

If more than 2 cases, attach a a
separate list. District When Case number

MM/ DDIYYYY

10. Are any bankruptcy cases Tho
pending or being filed by a
business partner or an LI Yes. Debtor Relationship
affiliate of the debtor? District When

List all cases. If more than 1, MM / DD IYYYY
attach a separate list. Case number, If known

 

41. Why is the case filed in this Check all that apply:
district? ; wig, Ue a sn tier catalied
ebtor has had its domicile, principal place of business, or principal assets in this district for 180 days
immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

QA bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor ownorhave [no
possession of any real
property or personal property

that needs immediate Why does the property need immediate attention? (Check ail that apply.)
attention?

LY Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

WL irfoses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
3. is the hazard? ¢C OUCLOS WA
It needs to be physically secured or protected marae weather.

CI It includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

OQ) other

 

Where is the property? “| % \G JOMOUCC PNEO rk

 

 

Number Street
WOOO WEIN NY 472)
City State ZIP Code

Is the property insured?
QC) No ~ :
Oves. Insurance agency YC ON ie Qa Max ONC Mw Chase Bank

Contact name OSC Bont l Porar \Lrain ier) ¢ ger a LUC
Phone GOK = ) is = S100 J

Ir) Statistical and administrative information

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 3
Case 1-21-40295-nnl

Debtor 7} \ _ \Q Sour Mu CO

Name

Prenu’ ULC

Case number (if known) \ = | q

Doc lL Fned VciVo/zil Entered O2/Os/2l léincice

-AWWO1S ~CeC

 

13. Debtor's estimation of
available funds

14. Estimated number of
creditors

15. Estimated assets

16. Estimated liabilities

Check one:

LJ Funds will be available for distribution to unsecured creditors.

After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

1-49
LI 50-99

C) 100-199
CL) 200-999

LI $0-$50,000
L) $50,001-$100,000

eee
§00,001-$1 million

L) $0-$50,000
CL) $50,001-$100,000

CJ $100,001-$500,000
(3-$500,001-$1 million

U) 1,000-5,000
(J 5,001-10,000
(J 10,001-25,000

LJ $1,000,001-$10 million

L) $10,000,001-$50 million
) $50,000,001-$100 million
C) $100,000,001-$500 million

L) $1,000,001-$10 million

CI $10,000,001-$50 million
L) $50,000,001-$100 million
(J $100,000,001-$500 million

UJ 25,001-50,000
LJ 50,001-100,000
CJ More than 100,000

(J $500,000,001-$1 billion

L) $1,000,000,001-$10 billion
C) $10,000,000,001-$50 billion
UJ More than $50 billion

CJ $500,000,001-$1 billion

C) $1,000,000,001-$10 billion
(2 $10,000,000,001-$50 billion
LJ More than $50 billion

a= Request for Relief, Declaration, and Signatures

WARNING — Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of
authorized representative of
debtor

The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
petition.

| have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and
correct.

ON
| declare ee of perjury that the eet is true and correct.

    

 

Executed on

    

 

Cf RIO
wr 2 om [itor e- Koel eau Ass
a Se Printed name ov

Title

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
Case 1l-21-40295-nnl Docl Filed O2/Os/zl Entered O4/O0d/41 Lciodice

Debtor NG \A SJoumarca AWenvue LLC Case number (i known) \- \G = WOO 75 = CE

Name

18. Signature of attorney

Official Form 201

x (~~ Dae 2 § Joa)

 

Signature of attorney for debtor MM /DD /YYYY

NO  FOYCING

Kho Foranca RAYrovwey Ar Lou)

Firm name

 

 

 

 

 

WKS _13" piace

lnmcicle Niac-e INN NG

ity tate Code

2™d1- 92¢- TONG FocOna lows @araul. com
Contact phone Email address

= rov Qu mY

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 5
